Citation Nr: 0834623	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from October 1981 to October 
1984, and from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's 
reapplication for VA Vocational Rehabilitation Services.  


FINDINGS OF FACT

1.  Through participation in his vocational rehabilitation 
program, the veteran received a certificate in Surgical 
Technology from Florida Community College at Jacksonville, 
Florida (FCCJ) in June 1997.

2.  The veteran was thereafter employed as a surgical 
technician with Orange Park Medical Center from 1997 to 2000, 
and Orange Park Surgery Center from 2000 to 2005.  

3.  The evidence does not reflect that the veteran's service-
connected type I diabetes mellitus has worsened to the extent 
that the effects of this disability preclude him from 
performing the duties of the occupation for which he was 
found rehabilitated.

4.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupation 
objective for which services were provided by VA.




CONCLUSION OF LAW

The criteria for entitlement for entitlement to additional 
vocational rehabilitation benefits under Chapter 31, Title 38 
of the United States Code, have not been met.  38 U.S.C.A. 
§ 3100 (West 2002); 38 C.F.R. §§ 21.283, 21.284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there is some authority 
for the proposition that VA's duty to assist and notify 
veterans regarding their cases under the provisions of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA) is not 
applicable to claims such as the one decided herein.  Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
these expanded duties are not applicable to cases involving 
the waiver of recovery of overpayment claims, pointing out 
that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51.  Here, the 
applicable statutes are likewise not found in Chapter 51 
(rather, in Chapter 31).  However, even if applicable, the 
Board finds that the claim has been sufficiently developed 
pursuant to the VCAA.

More specifically, prior to the issuance of the determination 
in this matter, the veteran was provided with a September 
2006 letter that outlined the evidence necessary to 
substantiate his claim, and the respective obligations of VA 
and the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As for the duty to assist, service medical records are 
associated with the claims folder, as are post-service VA 
medical examination reports and treatment records, and the 
veteran's VA vocational counseling records.  The Board 
further notes that the veteran has been provided with the 
applicable law and regulations, and there is no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  The veteran has also not indicated any intention to 
provide additional evidence in support of his claim, and has 
not requested that VA assist him in obtaining any other 
evidence.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 15 
Vet. App. 183 (2002).  

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  Currently, 
service connection is in effect for type I diabetes mellitus, 
evaluated as 20 percent disabling.

Through participation in his vocational rehabilitation 
program, the veteran received a certificate in Surgical 
Technology from Florida Community College at Jacksonville, 
Florida (FCCJ) in June 1997.  

The veteran was thereafter employed as a surgical technician 
with Orange Park Medical Center from 1997 to 2000, and Orange 
Park Surgery Center from 2000 to 2005. 

The veteran has been service connected for type I diabetes 
mellitus and rated 20 percent disabled from this disorder 
since December 1992.

An October 2006 VA vocational counseling record reflects that 
the veteran left his position as a surgical technician with 
Orange Park Surgery Center in August 2005 because he felt 
that he was not given adequate time for meal breaks due to 
the fluctuating surgery schedule.  It was noted that the 
veteran's medical records had been reviewed and did not 
indicate that his diabetes had worsened or that the veteran 
was unable to work due to his diabetes.  The veteran's recent 
request for an increased rating had been denied.  He had now 
been accepted for training through the Military Order of the 
Purple Heart (MOPH), which included a computer operator 
training course for which he was seeking additional 
vocational rehabilitation benefits.  It was further noted 
that his previous employer had been willing to accommodate 
his meal breaks (although the veteran indicated that this 
never happened), and all employers were required to 
accommodate this need.

An October 2006 determination letter advised the veteran that 
his claim for additional benefits was being denied on the 
basis that the evidence did not show he could no longer work 
in the occupation he had been trained for due to the 
worsening of his service-connected disability or that the 
occupation for which he had been rehabilitated was now 
unsuitable for the veteran due to his specific employment 
handicap.

In December 2006, the veteran filed a notice of disagreement 
with the determination that he was rehabilitated, and this 
appeal ensued.  In his January 2007 substantive appeal, he 
maintained that the occupation of surgical technician was no 
longer suitable as employment because of the inability of 
staff to exit and reenter the environment during a procedure 
and the restrictive dietary requirements of the veteran's 
diabetes mellitus.  The veteran further asserted that while 
his previous employer had made efforts to make reasonable 
accommodations, his specific request was never met due to the 
unpredictable nature of scheduling surgical procedures and 
the time duration of each scheduled procedure.  

VA treatment records over the period of January to May 2007 
reflect that the veteran's diabetes was not yet controlled.  
However, it was noted that the veteran was on insulin and had 
been recently receiving training in carb counting.

Special Reports of Training in July 2007 noted that contacts 
with four local hospitals and two surgical centers revealed 
that all of those contacted were willing to accommodate those 
who needed frequent meal breaks due to diabetes.  One 
hospital and one surgical center did indicate that the 
ability to accommodate would to some extent be dependent on 
the length of the surgeries.

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283. 38 C.F.R. § 
21.283(a) (2006); see also, 38 U.S.C.A. § 3101 (West 2002).  
The regulation also indicates that the term "suitably 
employed" includes employment in the competitive labor 
market, sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b) (2007).

38 C.F.R. § 21.283(c) (2007) provides that a veteran who has 
been found to be rehabilitated to the point of employability 
shall be declared rehabilitated if he or she: (1) Is employed 
in the occupational objective for which a program of services 
was provided or in a closely related occupation for at least 
60 continuous days; (2) Is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment follows 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan, is consistent 
with the veteran's aptitudes, interests, and abilities; and 
utilizes some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan; 
or (3) Pursues additional education or training, in lieu of 
obtaining employment, after completing his or her prescribed 
program of training and rehabilitation services if: (i) The 
additional education or training is not approvable as part of 
the veteran's rehabilitation program under this chapter; and 
(ii) Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in 1997.  At that 
time, rehabilitation to the point of employability had been 
achieved.

In this case, the record shows that, while in the vocational 
rehabilitation program and thereafter, the veteran was 
suitably employed, as defined above, as a surgical technician 
with Orange Park Medical Center, and later, Orange Park 
Surgical Center.  It is also clear that he held each of these 
positions for over 60 days.  

Given the foregoing, i.e., that the veteran has been deemed 
rehabilitated, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2007).

As noted above, the veteran has a single service-connected 
disability that consists of type I diabetes mellitus, and in 
this regard, recent treatment record do not reflect that his 
disability is completely controlled, despite the fact that he 
is on insulin.  However, his disability has not been shown to 
warrant an increased rating, there is no evidence that his 
disability currently affects his ability to obtain or 
maintain employment as a surgical technician, and the 
vocational evidence currently of record reflects that, for 
the most part, hospitals and surgical centers are willing to 
accommodate the veteran's needs.  The fact that the veteran's 
previous employer never produced an acceptable schedule for 
the veteran does not mean that other employers would be 
similarly unsuccessful.  In fact, the majority of the 
hospitals and surgical centers contacted by VA in July 2007 
indicated that they would be able to accommodate a surgical 
technician with diabetes without indicating any exception 
concerning the length of the scheduled surgeries.  The Board 
finds that at least one explanation of this would be the 
apparent ability of some hospitals/surgical centers to assign 
technicians to surgical procedures that would be most suited 
to their abilities and handicaps.   

In summary, to the extent that the manifestations of his type 
I diabetes mellitus have increased, there is no suggestion 
that they have worsened to the extent that, when considered 
in relation to other facts, he is precluded from performing 
the duties of the occupation for which he previously was 
found rehabilitated.

The medical evidence also does not show that the type of 
occupation for which the veteran previously was found 
rehabilitated under Chapter 31 is unsuitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a)(2), (3) (2007).  As was noted previously, even 
with continuing symptoms noted in recent treatment records, 
the veteran's claim for a rating in excess of 20 percent was 
denied in February 2006, and there are employers who are 
willing to accommodate the veteran's needs concerning meal 
breaks.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2007) have not 
been met.  The Board points out that the purpose of the 
Chapter 31 vocational rehabilitation program is to provide 
the assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.

As a final note, the Board points out that the Board's 
decision does not preclude the veteran from subsequently 
seeking to reenter the vocational rehabilitation program if 
it can be determined at a future date that the occupation he 
was trained for is no longer suitable on the basis of his 
specific employment handicap and capabilities and, if other 
criteria are met, to include the establishment of an suitable 
employment plan.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


